Title: From George Washington to John Augustine Washington, 18 July 1755
From: Washington, George
To: Washington, John Augustine

 

[Fort Cumberland, Md., 18 July 1755]
To Mr Jno. Auge WashingtonMount VernonDear Jack Brother

As I have heard since my arrivl at this place, a circumstantial acct of my death and dying Speech, I take this early oppertunity of contradicting both the first, and of assuring you that I ⟨ illegible ⟩ of the livg by the miraculous care of I have not, as yet, composed the latter. But by the all powerful dispensatns of Providence, that I have been protected me beyond all human expectation; probability & expectation for I had 4 Bullets through my Coat, and two Horses shot under and yet me yet although death was levelling my companions on every side of me. escaped unhurt.
We have been most scandalously beaten by a trifling body of men; but fatiegue, and the want of tim⟨e⟩, will prevents me from ⟨erasure⟩giveing you any of the ⟨erasure⟩ details untill I have the happiness of seeing you at home Mount Vernon; which I now most ardently wishd for, since we are drove in thus far. A Weak, and Feeble State of Health, obliges me to halt here for 2 or 3 days, to recover a little strength, that I may thereby be enabled to proceed homewards with more ease; You may expect to see me there on Saturday or Sunday Se’night, which is as soon as I can well be down as I shall take my Bullskin Plantation’s in my way. Pray give my Compts to all my Fds. I am Dr Jack Yr most Affecte Brothr

G. W——n
Fort Cumberld 18th July 1755

